Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
 					Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the arrangement “such that only a single engagement pin of the at least two engagement pins is positionable in abutting engagement with any rail engagement surface of the plurality of rail engagement surfaces at one time” (claim 1) must be shown or the feature(s) canceled from the claim(s). 
Similarly, in claim 13 “such that only a single engagement pin of the at least two engagement pins is positionable in abutting engagement with an engagement surface of the plurality of engagement surfaces at one time” (where claim 13 is referring to the leg engagement surface) must be shown or the feature(s) canceled from the claim(s).
 No new matter should be entered.
[Wingdings font/0xE0]See also corresponding 112(b) rejections below for further details. 











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, lines 14-17, the recitation “such that only a single engagement pin of the at least two engagement pins is positionable in abutting engagement with any rail engagement surface of the plurality of rail engagement surfaces at one time” renders the claim generally indefinite and unclear, as it appears that all the engagement pins (204) are always in engagement with the rail engagement surfaces (unnumbered apertures in 108 through which 204 pass/project through- see below), whether the mechanism is in one of the locked positions as seen in figures 8A-8D, or whether the body of the attachment mechanism is pulled outward, as in figure 8E.

    PNG
    media_image1.png
    753
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    767
    397
    media_image2.png
    Greyscale

In each of the positions depicted in figures 8A-8E the engagement pins are always in engagement with the rail engagement surfaces. 
[Wingdings font/0xE0]In the event that the applicant meant to claim that the engagement pins can only ever be in abutting engagement with one leg engagement surface, this also appears to cause indefiniteness, as seen in positions in figures 8B-8D where a least two pins are in abutting engagement with the leg engagement surfaces. The circled areas identify where the pin is in abutting engagement with the leg engagement surface. 
Note that at least two pins are in abutting engagement in each figure/position below. 	
Figure 8B                                          		Figure 8C
 
    PNG
    media_image3.png
    620
    385
    media_image3.png
    Greyscale
        
    PNG
    media_image4.png
    559
    420
    media_image4.png
    Greyscale
                                     
Figure 8D
[AltContent: textbox (Each of the circled areas identify where there is abutting engagement between the pins and the leg engagement surfaces. )] 
    PNG
    media_image5.png
    556
    382
    media_image5.png
    Greyscale
 

With respect to Claim 13- the same issue arises as explained above. While claim 13 only includes leg engagement surfaces, it is clear from figures 8B-8D, as identified and explained above, that more than one pin can be in abutting engagement with a leg engagement surface.
Applicant may consider amending the claim language to more clearly recite the engagements actually disclosed. 

With respect to claims 2 and 8, it is unclear which “engagement surfaces” are being referred back to- the “rail engagement surfaces” of claim 1, line 3, or the “leg engagement surfaces” of claim 1, line 6?

Dependent claims not directly named are rejected for being dependent upon a rejected claim.
Appropriate correction and clarification are required. 







Allowable Subject Matter
Claims 1-5, 8-9, 11, 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Despite only Drawing Objections and 112(b) rejections remaining the Examiner did not reach out for an examiner’s amendment as the issues that need to be addressed and potential changes to claim language would most likely be significant and require substantial consideration on the applicant’s part. 
Applicant is welcome to contact the examiner to discuss possible amendments, to overcome the outstanding issues, prior to filing a formal response. 
Note that the Examiner has changed from previous correspondence. New Examiner contact information can be found below.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634